STONE, C. J.
— This case is unaffected by section 2238 of the Code of 1876. The lands in which dower is demanded, were not in possession of demandant’s husband at the time of his death, nor for several years before. They were not his dwelling-place, nor a plantation connected therewith. It follows, that Mrs. Audrews was not entitled to the possession until her dower was assigned her. — Ogbourne v. Ogbourne, 60 Ala. 616.
Section 2249 of the Code determines the quantiom of interest the demandant is entitled to — namely, the interest on one-third of tire value of the land at the time of the alienation, to be paid to her annually during her life. The register reported annual interest on one-third of the value to be nine 45-100 dollars; and his report was confirmed without exception. 'That sum ($9.45) was due to the demandant on the first day of Januaiy, 1883, and a like sum on the first day of -January, 1884, each to bear interest until paid. The same sum will be due complainant on the first day of January in each succeeding year, during her lifetime; and a lien is declared on the lands — the south-east quarter of section 22, township 20, range 21, in Elmore county, less the strip one hundred yards wide— to secure the full performance of this decree. See Wood v. Morgan, 56 Ala. 397; Steele v. Brown, 70 Ala. 235.
The decree of the chancellor is reversed, and here remanded, as declared above. Let the costs of the court below be equally divided between complainant and defendants, and the costs of the appeal be paid by appellee.